PER CURIAM.
This ease was tried by the District Judge, a jury being waived in writing. There was no exception to any ruling on the pleadings, or to the admission or rejection of evidence, during the progress of the trial. The evidence upon which the. judgment was based is not presented by a bill of exceptions or otherwise. The assignments relate only to the judgment. In this state of the record, nothing is presented for review. Bank of Waterproof v. Fidelity & Deposit Co. (C. C. A.) 299 F. 478.
The judgment is affirmed.